Citation Nr: 1513471	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a psychiatric disability, including as secondary to bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 23 to April 6, 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Waco, Texas RO.  In February 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The evidence shows that left and right knee disability pre-existed the Veteran's active duty service from February 23 to April 6, 1977, and neither knee is shown to have increased in severity beyond normal progression during his service.

2.  A psychiatric disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability related to his active service; his bilateral knee disability is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by correspondence dated in February 2011 and July 2011.  The claims on appeal were most recently readjudicated by the AOJ in the March 2014 supplemental statement of the case.  At the February 2015 videoconference hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what remains needed to substantiate his claims.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in March 2012, which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a VA psychiatric examination is not necessary, as there is no evidence suggesting there may be a nexus between any current psychiatric disability and the Veteran's active duty service.  Regarding the secondary service connection theory of entitlement, the Veteran is not service connected for any disabilities, and this decision denies service connection for a bilateral knee disability.  Therefore, the low threshold requirement endorsed in McLendon is not met.

VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Certain chronic disabilities, such as arthritis and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

Bilateral knee disability

The Veteran contends that he has a current chronic bilateral knee disability that was incurred due to injuries in service.

At the outset, the Board notes that because the Veteran did not have the requisite period of service, he is not entitled to the presumption of soundness when accepted and enrolled in service afforded under 38 U.S.C.A. § 1132.  As noted above, the Veteran had active service from February to April 1977.  This is peacetime service, as these dates do not encompass periods of war as enumerated under 38 U.S.C.A. § 101 and 38 C.F.R. § 3.2.  In this case, as the rules for peacetime disability compensation under U.S.C.A. §§ 1131 and 1132 are applicable, and the Veteran served for less than six months, the presumption of soundness does not apply.

Importantly, however, the Board finds that the preponderance of the evidence does, in fact, show pre-service existence of a right knee injury and a left knee disability.  The February 1977 service enlistment examination noted a scar on the right knee.  Further, in March 1977, he complained of a two year history of left knee pain; the impression was infrapatellar tendonitis with patellar crepitus.  X-ray results showed chondromalacia; there was no degenerative joint disease of the left knee.  Lastly, the 2012 VA examiner concluded, based on a review of the claims file and specifically noting the right knee scar at entry to service and the Veteran's reports in service of a two-year history of knee pain, that the Veteran had bilateral knee problems that pre-existed service.  

Once a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Here, since a right knee injury and left knee problems were shown prior to service, as discussed above, the Veteran cannot bring a claim for service connection on an incurrence basis for those disorders, but he may bring a claim for service-connected aggravation of those disorders.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Simply stated, the remaining governing question is whether the Veteran's bilateral knee problems, which preexisted service, were permanently, chronically aggravated beyond the natural progress of the condition during military service.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran's STRs include complaints of left knee pain in March 1977.  A two-year history of left knee pain was noted.  There was no effusion and no history of trauma, but patella crepitus was noted.  X-rays of the left knee were negative.  The impression was infrapatellar tendonitis with patellar crepitus, and he was referred to physical therapy. 

The medical evidence is then silent regarding the knees until 2010.  On May 2010 treatment, the Veteran reported that the previous year, he had been jogging several times a day, two to three miles each time; however, starting earlier in 2010, he developed weakness, numbness, and pain in the legs and had difficulty walking.  He complained of leg discomfort at night, interfering with his sleeping, and causing him to get only three to four hours of sleep per night.  He also reported that he had fallen 10 feet from a ladder 20 years earlier and sustained injuries.  The impressions included restless legs syndrome with insomnia, and lower extremity sensorimotor polyneuropathy.  Private treatment records from May to October 2010 reflect treatment for leg pain and numbness due to extensive lower extremity diabetic neuropathy.  

On September 2010 VA treatment, the Veteran reported that his legs from the knees down and his feet felt numb.  He was noted to have been diagnosed with diabetic neuropathy in the past and took Advil for it, without success.  The assessments included neuropathy; the Veteran had been told this was likely secondary to poorly controlled diabetes mellitus.  

In a February 2011 statement, the Veteran stated that he was unable to stand on his own without the help of his cane or walker due to neuropathy of his feet, knees, and legs.  He stated that he was in a lot of pain daily and he could not rest or sleep well at night.  He stated that he fell down a lot because he had no control of his feet and legs.

On March 2012 VA examination, the Veteran was noted to have been diagnosed with patellar tendonitis of the left knee in 1977.  The examiner noted based on a review of the claims file that the Veteran was noted to have pre-existing knee problems and a scar on his right knee at his entrance examination; he was only in the service for two months in 1977; he was seen soon after entry into service for a two-year history of knee pain which preceded his initial entry by nearly two years; and he was diagnosed at the time with patellar tendonitis and seen by physical therapy.  The examiner noted that there was no mention of service aggravated trauma or activity.  The Veteran reported occasional use of a cane due to his knee pain; the examiner noted that the Veteran had brought a cane with him but, with his changing presentation on exam, it appeared questionable whether he really needed to use the cane or just brought it to the exam.  There was no X-ray evidence of degenerative or traumatic arthritis, or of patellar subluxation, to either knee.  The examiner noted again the Veteran's reports in service of a history of two years of knee pain that existed prior to service, and his right knee scar from a previous injury noted on his entrance examination.  The examiner noted that the Veteran was seen by both primary care and physical therapy for his complaint of knee pain in 1977; the clinical exam at that time was essentially normal except for subjective pain.  The examiner opined that there is no documentation of an in-service injury or other aggravating activity for the knee pain which existed prior to service.  The examiner noted that the current exam was normal except for subjective pain; the examiner further noted that the Veteran appeared to be exaggerating his knee pain by demonstrating extreme pain with very light touch and motion, but he relented once he was told that if the exam was incomplete it would probably delay his claim.  The examiner opined that the Veteran's current claim of knee pain is not at least as likely as not aggravated beyond its natural progression by a service connected event or injury.

On May 2013 treatment, the Veteran complained of atraumatic bilateral knee pain for the past 30 years.  He reported that the symptoms began 30 years earlier and were gradual in onset, and the mechanism of the injury was unknown.  He reported the knees gave out on him twice per week, he could not climb stairs because of pain, and he had to take medication for his pain three to four times per week.  The diagnosis was osteoarthritis of the bilateral knees.

On October 2013 VA treatment, the Veteran complained of chronic bilateral knee pain.  December 2013 X-rays of the knees showed minimal narrowing of the medial compartment of the right knee, and mild narrowing of the medial compartment of the left knee; there was no evidence of acute fracture or dislocation or large joint effusion in either knee.  On December 2013 and January 2014 VA treatment, the assessments included bilateral knee pain causing falls.

At the February 2015 videoconference Board hearing, the Veteran testified that he injured his knees during basic training when he slipped while running on logs and landed on both of his knees; he testified that he went to sick call and was told to put ice on his swollen knees, he was given pain pills and put on light duty for about one week.  He testified that the assessment was tendonitis.  He testified that after service, he complained about his knees swelling at times whenever he had a physical examination.  He testified that he experienced problems with his knees off and on in the past, though he has knee symptoms every day now.

Regarding the left knee disability, the pre-existence of the disability precludes a finding that it was incurred in service.  Regardless, the STRs contain no evidence of trauma to either knee, and the 2012 VA examiner determined there was no documentation of in-service knee injury.  The Board is cognizant of the Veteran's testimony at his recent hearing, reporting that he hurt his knees in service by falling on logs.  

Regarding both knees, the Veteran is competent to observe ongoing or increased symptoms of a bilateral knee disability (vs. increase in underlying joint pathology which is a medical question), see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that he seeks to link his current complaints of bilateral knee pain to complaints noted in service in the absence of postservice continuity of symptoms, however, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation, particularly in a case such as this where there is a significant intercurrent (postservice) injury (falling from a ladder with injuries, per his own report).  See Jandreau, supra, Davidson, supra.

In addition, the Board finds the Veteran's testimony regarding in-service knee injury to lack credibility as the contemporaneous STRs specifically note no trauma to the knee.  The Board finds the STRs more probative in this regard as they are contemporaneous records associated with treatment as opposed to personal recollections many years after the reported events.  

Consequently, to establish service connection for a left knee disability, the Veteran must establish that such pre-existing disability was aggravated by his service; he must show that the left knee disability increased in severity, beyond natural progression, during service.  See Wagner, supra.
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  Here, the evidence does not show that the Veteran's pre-existing knee disabilities increased in severity during his brief active duty service in 1977.  In this regard, the STRs reflect one record indicating (left) knee complaints with essentially negative findings except for crepitus.  After service, medical records are silent regarding the knees from his separation from active duty in 1977 until 2010, at which time he reported that until recently he had jogged regularly and that his lower extremity symptoms had begun earlier that year.  

The Board finds that that the March 2012 VA examination and opinion, that the Veteran's current claim of knee pain is not at least as likely as not aggravated beyond its natural progression by a service connected event or injury, is entitled to great probative weight.  It reflects a thorough review of the Veteran's complete medical history and statements included in the claims file, the examiner's opinion was also based on a physical examination, and includes a historically accurate explanation of rationale that cites to factual data.  The examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the competent medical evidence fails to establish that the Veteran's bilateral knee disability was incurred in or aggravated by his service.  Therefore, the Board is precluded from making a finding to the contrary.  

Even assuming, arguendo, that the Veteran did not have preexisting knee injury, service connection is also not warranted on any other basis.  As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  The first diagnosis of degenerative joint disease by X-ray in the record was many years after service, in approximately 2013.  Service connection based on continuity of symptomatology is not warranted as the Veteran testified that he had intermittent (off and on), not continuous, knee problems since service that have only more recently become constant.

In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While the Veteran may be competent to describe symptoms such as knee pain, the STRs lack documentation of manifestations sufficient to identify the claimed disabilities or to establish chronicity in service and continuity since.  Accordingly, the preponderance of the evidence is against the claim of service connection for a bilateral knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current bilateral knee disability related to service.  More importantly, the competent evidence of record provides evidence against a finding that any current bilateral knee disability was incurred in, aggravated by, or caused by the Veteran's active service.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's pre-existing left knee disability increased in severity during service, and therefore against a conclusion that the pre-existing disability was aggravated by service.  The preponderance of the evidence is also against a finding that a chronic bilateral knee disability was noted in service or clinically noted post-service prior to 2010, and service connection for a bilateral knee disability on the basis that such disability became manifest in service and persisted is not warranted.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply; the claim must be denied.

Psychiatric disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran alleges primarily that he has a psychiatric disability secondary to his bilateral knee disability.  Because service connection has not been established for any disabilities, and service connection for the bilateral knee disability is specifically denied herein, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

In a February 2011 statement, the Veteran stated that he was depressed and stressed all the time because he was unable to function in his daily routines, he was unable to work, and he was disabled.  He stated that he was in constant pain, he had back surgery, and he had no use of his feet and legs.

On October 2013 VA treatment, the Veteran reported a history of depression and mood swings for years.  He stated that his private physician had started him on Cymbalta on 2011 but he reported suicidal thoughts so it was discontinued; he had not tried any medication since that time.  He reported his depression had worsened in the last three months.  

On November 2013 VA treatment, the Veteran reported having difficulty with depression since 2009 when he was diagnosed with prostate cancer.  He reported that his diabetes and neuropathy also adversely affected his quality of life and mood.  The assessment was major depressive disorder, moderate, with melancholic features.

At the February 2015 videoconference Board hearing, the Veteran testified that when he was in service, a drill sergeant sent other men to beat him up twice; he saw another individual beaten up with broken ribs as well.  He testified that he had trouble sleeping and was afraid for his life because he did not know when he would be attacked again.  He testified that he reported these incidents to a higher ranking individual but it got back to the drill sergeant, so he was attacked again; this time, they took him to the gas chamber, took away his mask, and held him in there until he passed out.  He testified that he complained to the company commander again, asking for help, but he was essentially forced out of service.  He testified that after service, he was depressed and wanted to be by himself but he did not seek treatment until several years later.  He testified that he is depressed due to his knee pain, his inability to work anymore, and his financial problems.

Regarding direct service connection, the STRs are silent for any complaints, findings, treatment, or diagnosis regarding any psychiatric disability.  There is no evidence that depression was manifested until many years postservice.  Consequently, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records provide no indication that any psychiatric disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a psychiatric disability (i.e., on the basis that such was incurred or aggravated in service) is not warranted. 

Regarding the Veteran's own opinion that he has a psychiatric disability related to his service, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between psychiatric disability and a brief tour of active duty service/activities during that time); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability.  Accordingly, it must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a psychiatric disability, including as due to service connected disability, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


